The defendant was charged with the crime of manslaughter on an indictment found by the grand jury of Los Angeles County, and when brought to trial thereon, he waived a jury trial and consented that the trial be had before the court without a jury. He was found guilty of manslaughter and sentenced accordingly.
[1] There was sufficient evidence to justify the trial court in finding the defendant guilty as charged. The most that can be said in favor of appellant's argument is that the evidence, in relation to some of the probative facts, was conflicting.
[2] As is said in 8 California Jurisprudence, section 584, at page 593: "If the circumstances are such as reasonably to justify the inference of guilt, the finding of the jury is conclusive upon the appellate court, although an inference of innocence might also reasonably have been drawn. But if the inference of guilt is wholly unwarranted, that is to say, if the evidence is such that the court is authorized to conclude that there is no evidence to support the verdict, a question of law is presented."
[3] The appellant also contends that the trial court erred in denying his motion to dismiss said cause at the conclusion of the state's case. It is disclosed by the transcript that this motion was predicated upon the ground that the corpus delicti was not proven. He argued that he was charged with an unlawful and malicious killing, and that there was no evidence thereof. The court called counsel's attention to the fact that manslaughter does not involve malice, and then properly denied the motion. This motion would not raise any other question except the sufficiency of the evidence, which has heretofore been passed upon herein.
The judgment and order are affirmed.
Conrey, P.J., and Houser, J., concurred. *Page 180